Opinion filed May 28, 2009




                                                 In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00142-CR
                                         __________

                                   RENE DIMAS, Appellant

                                                  V.

                                STATE OF TEXAS, Appellee


                             On Appeal from the 259th District Court

                                       Jones County, Texas

                                   Trial Court Cause No. 10079


                             MEMORANDUM OPINION
       Rene Dimas has filed a motion to dismiss his appeal. The motion is signed by both appellant
and his attorney. The motion is granted, and the appeal is dismissed.


                                                       PER CURIAM


May 28, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.